 1                               UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                               ***
 4   BONANZA BEVERAGE CO., a Nevada                        Case No. 2:18-CV-01445-JAD-EJY
     corporation,
 5
                   Plaintiff,                                           ORDER
 6
            v.
 7
     MILLERCOORS LLC, a Delaware limited
 8   liability company,
 9                 Defendants.
10

11          Before the Court is the Joint Status Report Regarding Outcome of Mediation (ECF No. 140).
12   The parties having provided good cause,
13          IT IS HEREBY ORDERED that the stay of discovery is extended through Friday, December
14   13, 2019.
15

16          DATED: December 2, 2019
17

18
                                                ELAYNA J. YOUCHAH
19                                              UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                   1
